DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election / Restriction
Applicants’ election without traverse of Species 5 (Figs. 7A and 7B) in the reply filed on May 12, 2022 is acknowledged (1st full paragraph on the single page of Applicants’ Response to Election / Restriction filed on May 12, 2022).  Applicants have further described that Claims 1-6 and 14-20 read on the elected species.  Claims 7-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	Applicants’ election is made FINAL. 

Status of the Claims
Claims 1-20 are pending, Claims 7-13 are withdrawn, leaving Claims 1-6 and 14-20 are examined on the merits in the U.S. non-provisional application.  

Drawings
Figures 1A and 1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (the specification describes Figs. 1A and 1B as associated with “the conventional compressor”, ¶ 0044).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
			a first outlet, a second outlet (Claim 1, lines 28 and 32-33, not denoted in Fig. 7A),
			a second oil channel branched from the first oil channel (Claim 1, lines 30 and 31, not denoted in Fig. 7A),
			a first distance, a second distance greater than the first distance (each of these distances need to be clearly marked in Fig. 7A as each of these elements is prominently claimed in Claim 1 (Claim 1, lines 33 and 34)),
			open first outlet or open second outlet (Claim 2, lines 3 and 4), 
			selectively blocked first outlet and the second outlet (Claim 3),
			a distance between the first outlet and outer surface of the orbiting wrap (Claim 4, lines 2 and 3, it is not clear when looking at Figs. 7A and 7B where each of the features recited in Claims 2-4 are located) ,
			a distance between the second outlet and the inner surface of the orbiting wrap (Claim 4, lines 4 and 5),
			the first oil channel passes through the orbiting end plate (Claims 14 and 17, as it pertains to the embodiment of Figs. 7A and 7B), and
			the second oil channel passes through the fixed end plate (Claim 14 and 17, as it pertains to the embodiment of Figs. 7A and 7B).
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
		muffler 500 (¶s 0084, 0093, and 0101), 
		coupling body 520 (¶ 0094),
		muffler connection channel 501 (¶ 0101),
		oil feeding channel I (¶ 0110),
		oil feeding channel I (¶s 0181 and 0196, with respect to Fig. 6),
		second oil channel B (¶ 0203, line 2 with respect to Fig. 7A), and
		outlet A1, outlet B1 (¶ 0206 with respect to Fig. 7A).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are objected to because
			because Figs. 7A and 7B appear to be have been printed by a dot-matrix printer and then filed by Applicants this makes the reference numerals and/or the structures denoted by the reference numerals difficult to easily discern with a viewing of Figs. 7A and 7B for a reader of the specification.  The correction would be to replace these drawings with replacement drawings that are easier to read and which could also include the enlargement Figs. 7A and 7B put on separate pages in an effort to provide drawings that are clearly discernable by the reader of the specification.  While this objection is applied to Figs. 7A and 7B the Examiner encourages Applicants to correct any of the drawings in the claim suite that have this similar issue, and
			due to the issue described above, the Examiner encourages Applicants to ensure the reference numerals associated with Figs. 7A and 7B are all called out/described in the specification (the specification describes the embodiment of Figs. 7A and 7B in ¶s 0201-0208 and all of the reference numerals denoted in Figs. 7A and 7B are not found supported in ¶s 0201-0208).       
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
	COMPRESSOR HAVING OIL FEEDING CHANNELS TO SUPPLY OIL TO DIFFERENT REGIONS OF THE COMPRESSING ASSEMBLY BETWEEN THE ORBITING WRAP AND THE FIXED WRAP THAT INCLUDES A PORTION OF ONE OF THE OIL FEEDING CHANNELS DISPOSED IN THE MAIN FRAME 

Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 14-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Regard to Claim 1 and claims dependent thereon
	The phrase “an oil feeding channel that passes through the orbiting end plate or the fixed end plate” in combination with “a first oil channel” and “a second oil channel” makes the claim indefinite in that based on Applicants’ election of Species 5 (Figs. 7A and 7B) the first oil channel (A, Fig. 7A) and the second oil channel (B, Fig. 7A), when viewed as whole, flow oil through both the orbiting end plate and the fixed end plate to lubricate the compression assembly without which Applicants’ compressor would not provide the lubrication operation to different regions of the compressor assembly, and as such, not operated as intended.    
	The phrase “a second oil channel (B, Fig. 7A) that is branched from the first oil channel (A, Fig. 7A)” (Claim 1, lines 30 and 31) is not described or shown as such regarding the embodiment of Figs. 7A and 7B associated with the election of Species 5 by Applicants as described above (i.e. second oil channel B does not branch from first oil channel A in Fig. 7A).   
	


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 1 and claims dependent thereon

	The phrase “an oil feeding channel that passes through the orbiting end plate or the fixed end plate” in combination with “a first oil channel” and “a second oil channel” makes the claim indefinite in that based on Applicants’ election of Species 5 (Figs. 7A and 7B) the first oil channel (A, Fig. 7A) and the second oil channel (B, Fig. 7A), when viewed as whole, flow oil through both the orbiting end plate and the fixed end plate to lubricate the compression assembly without which Applicants’ compressor would not provide the lubrication operation to different regions of the compressor assembly, and as such, not operated as intended.    
	The phrase “a second oil channel (B, Fig. 7A) that is branched from the first oil channel (A, Fig. 7A)” (Claim 1, lines 30 and 31) in combination with the embodiment of Figs. 7A and 7B makes the claim indefinite because it is unclear how this feature is associated/incorporated with Figs. 7A and 7B.
In Relation to Claim 4
	Claim 4 recites distance relationships between the first outlet/second outlet.  In combination with a viewing of Figs. 7A and 7B this makes the claim indefinite in that it is unclear how the elected species achieved the recited distance relationships.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 14, and 18-19 are rejected, as best understood in relation to the 35 U.S.C. 112 issues described above under 35 U.S.C. 102(a)(1) as being anticipated by EP3418574A1 (Park et al.; published on December 26, 2018) (PARK).  
In reference to Claim 1, PARK discloses
		A compressor (scroll compressor 1, title, Abstract, ¶ 0041, line 2, Figs. 1-12) comprising:
			a casing (casing 10, ¶ 0041, line 4, Fig. 1) comprising a discharger (refrigerant discharge pipe 16 which discharged compressed refrigerant, ¶ 0043, line 4) configured to discharge refrigerant to an outside of the casing (10), the casing (10) defining an oil storage space (storage space 10c, ¶ 0042, last two lines) configured to store oil therein; 
			a driver (electric motor unit 20, ¶ 0044, line 1, Fig. 1) coupled to an inner circumferential surface of the casing (10); 
			a rotatable shaft (rotation shaft 50, ¶ 0048, lines 2 and 3) coupled to the driver (20) and configured to transport the oil (within 10c); and 
			a compressing assembly (compression unit 30 includes scrolls 32 and 33, Abstract, ¶s 0049 and 0084, last three lines, and ¶ 0058) coupled to the rotatable shaft (50) and configured to compress the refrigerant, the compressing assembly being configured to be lubricated with the oil (via oil passages 371 and 372, ¶ 0093), 
			wherein the compressing assembly (30) comprises: 
				an orbiting scroll (orbiting scroll 33, ¶ 0049, lines 3 and 4) comprising: 
					an orbiting end plate (orbiting plate portion 331, ¶ 0058) that supports the rotatable shaft (50) rotatably and is configured to perform an orbiting motion about the rotatable shaft (50), and 
					an orbiting wrap (orbiting wrap 332, ¶ 0055, lines 2 and 3) that extends along a circumferential direction of the orbiting end plate, 
			a fixed scroll (fixed scroll 32, ¶ 0049, lines 1 and 2) comprising: 
				a fixed end plate (fixed end plate portion 321, ¶ 0050, lines 2 and 3) that defines a refrigerant inlet (injection pipe L4, ¶ 0111, last five lines, Fig. 1) and a discharge hole (325, 382) spaced from the refrigerant inlet (includes L4), and 
				a fixed wrap (fixed wrap 323, ¶ 0055, lines 1 and 2) that extends from the fixed end plate (321) and faces the orbiting wrap (323), wherein the orbiting wrap (323) and the fixed wrap (332) are configured to compress the refrigerant, and the discharge hole (discharge port 325a, 325b, ¶ 0053, last four lines) is configured to discharge the compressed refrigerant (Fig. 1), 
			a main frame (frame 31, ¶ 0046, line 1) that is disposed at the fixed end plate (321) and accommodates the orbiting scroll (33), wherein the rotatable shaft (50) passes through the main frame (31), and 
			an oil feeding channel (compression oil feeding path F2 that includes oil feeding paths 372 and 371, ¶ 0093) that passes through the orbiting end plate or the fixed end plate and that is configured to supply the oil transported by the rotatable shaft (50) into one or more regions (to the left and right portions of 50) between the orbiting wrap (332) and the fixed wrap (323, between the orbiting wrap and fixed wrap in the axial direction, Fig. 3), the oil feeding channel comprising: 
				a first oil channel (oil feeding path 372, ¶ 0093) configured to supply the oil to a first region (first portion of the compression unit at the lower right portion of Fig. 3) between the fixed wrap and the orbiting wrap (between the orbiting wrap and fixed wrap in the axial direction, Fig. 3), the first oil channel having a first outlet (at opening located axially above the end of the lead line of 372c) spaced apart from the rotatable shaft (50) by a first distance (D1, a radial distance from shaft 50 to the first outlet, Examiner’s ANNOTATED Fig. 4 of PARK), and 36Attorney Docket No.: 19819-1516001 Client Ref.: OP-2019-0432-US-000/AE; 19ACL128US02 
				a second oil channel (oil feeding path 371, ¶ 0093) that is separate from the first oil channel (372) and that is configured to supply the oil to a second region (at upper left portion as shown in Fig. 3) different from the first region, the second oil channel (371) having a second outlet (at lower portion of S2 to the left of the lead line of reference numeral Vm) spaced apart from the rotatable shaft (50) by a second distance (D2, a radial distance from shaft 50 to the second outlet, Examiner’s ANNOTATED Fig. 4 of PARK) greater than the first distance (D2 > D1).  

    PNG
    media_image1.png
    621
    851
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 4 of PARK

	In reference to Claim 2, PARK further discloses that the first outlet (at opening located axially above the end of the lead line of 372c) and the second outlet (at lower portion of S2 to the left of the lead line of reference numeral Vm) are spaced apart from each other (see Examiner’s ANNOTATED Fig. 4 of PARK), and wherein the first outlet is configured to remain open regardless of a position of the orbiting wrap relative to the fixed wrap (as shown in Examiner’s ANNOTATED Fig. 4 of PARK the first outlet is to the chamber regardless of a position of the orbiting wrap relative to the fixed wrap).  
	In reference to Claim 6, PARK also discloses that a diameter of each of the first outlet and the second outlet is less than a radial thickness of the fixed wrap or the orbiting wrap (as seen in Fig. 4 the respective outlets have a diameter dimension that is less than the respective wraps adjacent thereto).  
	In reference to Claim 14, PARK further discloses that the first oil channel (372, Fig. 4) passes through the orbiting end plate (331), and the second oil channel (371, Fig. 4) passes through the fixed end plate (321).  
	In reference to Claim 18, PARK also discloses that the first region and the second region are in fluid communication with each other and arranged next to each other in a radial direction of the rotatable shaft (Fig. 4…as the chambers between the fixed scroll and the orbiting scroll move through the first and the second region during an orbiting cycle of the orbiting scroll there is, because of the orbiting movement, fluid communication between the first region and the second region).    
	In reference to Claim 19, PARK further discloses that the rotatable shaft (50, Fig. 1) defines an oil supply channel (50a) that extends upward from a bottom end of the rotatable shaft (50) facing the oil storage space (10c).  

Note on Allowability of the Claims
Please note that some of the dependent claims under examination have no prior art rejections that are being provided for these claims as the proper scope for independent Claim 1 from which these claims depend cannot be fully ascertained at this time.  As for now, a lack of prior art rejections for these claims should not be construed as an indication of allowable subject matter.  Any attempt to overcome the rejections to independent Claim 1 would most likely result in a change of scope for these dependent claims which would in turn require further consideration and/or search.    

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US2018/0372103, US2020/0088199, US2013/0078231, and EP3418575B1 shows elements and features that are representative of the state of the art prior to the filing date of Applicants’ disclosure.   
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Monday June 6, 2022

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746